- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofAugust 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Market Announcement Regarding the article published today about the decision of the Superior Court of Justice - STJ concerning our subsidiary Companhia Hidroelétrica do São Francisco  Chesf, w e hereby clarify to our shareholders and the market in general that: On August 17, 2010 the STJ passed a judgement following Chesf's appeal against the decision of the Court of Pernambuco, which ordered Chesf to pay compensation to the contractors CBPO, Mendes Junior and Constran in relation to the construction of the Xingó Hydroelectric Power Plant. Chesf is awaiting publication of the judgement, in order to apply for recourse. The Supreme Court upheld the judgement against Chesf but reduced the amount of fees payable to the contractors. The final value of the judgment depends on certain determination procedures, which are currently being discussed in a specific legal process. The amounts published by the article mentioned earlier are not correct. Even though Chesf believes the company will obtain a final favorable ruling in this lawsuit, it has registered a reserve for the payment of this compensation in the amount of R$ 409 million. In accordance with prior decisions of the Superior Court of Justice, we believe that any amount payable arising from this conviction, if confirmed, shall be paid only after the final and definitive rulings in connection to all outstanding appeals. Rio de Janeiro, August 19, 2010. Armando Casado de Araujo Chief Financial and Investor Relation Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August19, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
